Exhibit WARRANT AGREEMENT Agreement made as of February , 2010 between CELSIUS HOLDINGS, INC., a Nevada corporation, with offices at th Avenue, Suite C, Delray Beach, FL 33483 (“Company”), and INTERWEST TRANSFER COMPANY, INC., a Utah corporation, with offices at 1981 East Murray Holladay Road, Suite 100, Salt Lake City, Utah 84117 (“Warrant Agent”). WHEREAS, the Company is engaged in a public offering (“Public Offering”) of units, each unit comprised of four shares of Common Stock (as defined below) and one Warrant (as defined below) (the “Units”) and, in connection therewith, has determined to issue and deliver (i) up to 1,035,000 Warrants (“Public Warrants”) to the public investors (including those Warrants covered by the over-allotment option) and (ii) up to 18,000 Warrants (“Underwriters’ Warrants”) to the underwriters of the Public Offering upon exercise of the purchase option granted to the underwriters pursuant to the underwriting agreement relating to the Public Offering (the Public Warrants and the Underwriters’ Warrants, together, the “Warrants”), each of such Warrants evidencing the right of the holder thereof to purchase one share of Common Stock of the Company, par value $.001 per share (“Common Stock”), for $ , subject to adjustment as described herein; and WHEREAS, the Company has filed with the Securities and Exchange Commission a Registration Statement on Form S-1, No. 333-163207 (“Registration Statement”), for the registration, under the Securities Act of 1933, as amended (“Act”) of, among other securities, the Warrants and the shares of Common Stock issuable upon exercise of the Warrants; and WHEREAS, the Company desires the Warrant Agent to act on behalf of the Company, and the Warrant Agent is willing to so act, in connection with the issuance, registration, transfer, exchange and exercise of the Warrants; and WHEREAS, the Company desires to provide for the form and provisions of the Warrants, the terms upon which they shall be issued and exercised, and the respective rights, limitation of rights, and immunities of the Company, the Warrant Agent, and the holders of the Warrants; and WHEREAS, all acts and things have been done and performed which are necessary to make the Warrants, when executed on behalf of the Company and countersigned by or on behalf of the Warrant Agent, as provided herein, the valid, binding and legal obligations of the Company, and to authorize the execution and delivery of this Agreement. 1 NOW, THEREFORE, in consideration of the mutual agreements herein contained, the parties hereto agree as follows: 1.Appointment of Warrant Agent.The Company hereby appoints the Warrant Agent to act as agent for the Company for the Warrants, and the Warrant Agent hereby accepts such appointment and agrees to perform the same in accordance with the terms and conditions set forth in this Agreement. 2.Warrants. 2.1Form of Warrant.Each Warrant shall be issued in registered form only, shall be in substantially the form of Exhibit A hereto, the provisions of which are incorporated herein and shall be signed by, or bear the facsimile signature of, the Chairman of the Board or President and Treasurer, Secretary or Assistant Secretary of the Company and shall bear a facsimile of the Company’s seal. In the event the person whose facsimile signature has been placed upon any Warrant shall have ceased to serve in the capacity in which such person signed the Warrant before such Warrant is issued, it may be issued with the same effect as if he or she had not ceased to be such at the date of issuance. 2.2Effect of Countersignature.Unless and until countersigned by the Warrant Agent pursuant to this Agreement, a Warrant shall be invalid and of no effect and may not be exercised by the holder thereof. 2.3Registration. 2.3.1Warrant Register.The Warrant Agent shall maintain books (“Warrant Register”), for the registration of original issuance and the registration of transfer of the Warrants.Upon the initial issuance of the Warrants, the Warrant Agent shall issue and register the Warrants in the names of the respective holders thereof in such denominations and otherwise in accordance with instructions delivered to the Warrant Agent by the Company. 2 2.3.2Registered Holder.Prior to due presentment for registration of transfer of any Warrant, the Company and the Warrant Agent may deem and treat the person in whose name such Warrant shall be registered upon the Warrant Register (“registered holder”) as the absolute owner of such Warrant and of each Warrant represented thereby (notwithstanding any notation of ownership or other writing on the Warrant Certificate made by anyone other than the Company or the Warrant Agent), for the purpose of any exercise thereof, and for all other purposes, and neither the Company nor the Warrant Agent shall be affected by any notice to the contrary. 2.4Detachability of Warrants.The securities comprising the Units, including the Warrants, will be issued separately and will be separately transferable immediately upon issuance. 2.5Warrant Attributes.The Underwriters’ Warrants shall have the same terms and be in the same form as the Public Warrants. 2.6Uncertificated Warrants.Notwithstanding the foregoing and anything else herein to the contrary, the Warrants may be issued in book-entry or uncertificated form. 3.Terms and Exercise of Warrants 3.1Warrant Price.Each Warrant shall, when countersigned by the Warrant Agent, entitle the registered holder thereof, subject to the provisions of such Warrant and of this Warrant Agreement, to purchase from the Company the number of shares of Common Stock stated therein, at the price of $ per whole share, subject to the adjustments provided in Section 4 hereof and in the last sentence of this Section 3.1.The term “Warrant Price” as used in this Warrant Agreement refers to the price per share at which shares of Common Stock may be purchased at the time a Warrant is exercised.The Company in its sole discretion may lower the Warrant Price at any time prior to the Expiration Date for a period of not less than twenty business days, provided that any such reduction shall be identical among all of the Warrants. 3 3.2Duration of Warrants.A Warrant may be exercised only during the period (“Exercise Period”) commencing on February , 2010 and terminating at 5:00 p.m., New York time on February , 2013 (“Expiration Date”).Each Warrant not exercised on or before the Expiration Date shall become void, and all rights thereunder and all rights in respect thereof under this Agreement shall cease at the close of business on the Expiration Date; provided that if a Warrant holder attempts to exercise a Warrant in accordance with Section 3.3 prior to the Expiration Date and the Registration Condition (as defined below) is not satisfied at such time, such Warrant may be exercised until the later of February , 2013 and the tenth business day following notice to the Warrant holder that the Registration Condition is satisfied with respect to either Cash Exercise or, to the extent available to such Warrant holder, Cashless Exercise.The Company in its sole discretion may extend the duration of the Warrants by delaying the Expiration Date; provided, however, the Company will provide notice to registered holders of the Warrants of such extension of not less than 20 days and, further provided that any such extension shall be identical in duration among all of the Warrants. 3.3Exercise of Warrants. 3.3.1Payment.Subject to the provisions of the Warrant and this Warrant Agreement,a Warrant, when countersigned by the Warrant Agent, may be exercised by the registered holder thereof by surrendering it, at the office of the Warrant Agent, or at the office of its successor as Warrant Agent, in Salt Lake City, State of Utah, with the subscription form, as set forth in the Warrant, duly executed (or in the case of the Warrants held in book-entry form on the records of the Depositary Trust Company (“DTC”) or its nominee, the Warrant being exercised free on the records of the DTC to an account of the Warrant Agent at DTC with a subscription form properly delivered in accordance with DTC’s procedures), and by paying in full the Warrant Price for each full share of Common Stock as to which the Warrant is exercised and any and all applicable taxes due in connection with the exercise of the Warrant, the exchange of the Warrant for the shares of Common Stock and the issuance of such shares of Common Stock, as follows: (a)in lawful money of the United States, in cash, good certified check or good bank draft payable to the order of the Company (“Cash Exercise”); or 4 (b)if a registration statement, or an exemption from registration, under the Act is not available for the resale of the shares of Common Stock underlying the Warrant and the “Fair Market Value” (as defined below) is greater than the Warrant Price, by surrendering the Warrant for that number of shares of Common Stock equal to the quotient obtained by dividing (x) the product of the number of shares of Common Stock as to which the Warrant is exercised multiplied by the difference between the Warrant Price and the Fair Market Value by (y) the Fair Market Value (“Cashless Exercise”). Solely for purposes of this Section 3.3.1(b), the “Fair Market Value” shall mean the arithmetic average of closing sale price of the Common Stock for the five (5) trading days ending on the trading day immediately prior to the date of exercise. 3.3.2Issuance of
